—In an action to recover damages for personal injuries, the plaintiff appeals from *508a judgment of the Supreme Court, Nassau County (Lockman, J.), entered November 10, 1998, which, upon a jury verdict, is in favor of the defendant and against him, dismissing the complaint.
Ordered that the judgment is affirmed, with costs.
Contrary to the plaintiffs contention, the verdict was not against the weight of the evidence. A jury verdict should not be set aside as contrary to the weight of the evidence unless the jury could not have reached its verdict on any fair interpretation of the evidence (see, Nicastro v Park, 113 AD2d 129; Lolik v Big V Supermarkets, 86 NY2d 744, 746; Darmetta v Ginsburg, 256 AD2d 498). Since the fact-finders had the opportunity to see and hear the witnesses, we accord great deference to their determinations regarding witness credibility (see, Corcoran v People’s Ambulette Serv., 237 AD2d 402; Darmetta v Ginsburg, supra). The verdict in the defendant’s favor is supported by a fair interpretation of the evidence.
The plaintiffs contention that the court erred by giving a missing witness charge with respect to his wife is without merit (see, People v Gonzalez, 68 NY2d 424; Mathewson v Bender, 259 AD2d 673; Jackson v County of Sullivan, 232 AD2d 954).
The plaintiffs remaining contentions are without merit. O’Brien, J. P., Friedmann, Florio and H. Miller, JJ., concur.